Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 1 of 13 Page ID #:1286




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11       L.R.,                                             Case No. 5:20-cv-00731-SHK
12                                         Plaintiff,
13                              v.
                                                           OPINION AND ORDER
14       ANDREW SAUL, Commissioner of
         Social Security,
15
                                           Defendant.
16
17
18               Plaintiff L.R. 1 (“Plaintiff”) seeks judicial review of the final decision of the
19   Commissioner of the Social Security Administration (“Commissioner,”
20   “Agency,” or “Defendant”) denying her application for disability insurance
21   benefits (“DIB”), under Title II of the Social Security Act (the “Act”). This
22   Court has jurisdiction under 42 U.S.C. § 405(g), and, pursuant to 28 U.S.C.
23   § 636(c), the parties have consented to the jurisdiction of the undersigned United
24   States Magistrate Judge. For the reasons stated below, the Commissioner’s
25   decision is REVERSED and this action is REMANDED for further proceedings
26   consistent with this Order.
27
     1The Court substitutes Plaintiff’s initials for Plaintiff’s name to protect Plaintiff’s privacy with
28
     respect to Plaintiff’s medical records discussed in this Opinion and Order.
Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 2 of 13 Page ID #:1287




 1                                   I.     BACKGROUND
 2          Plaintiff filed an application for DIB on April 26, 2016, alleging disability
 3   beginning on September 1, 2014. Transcript (“Tr.”) 10, 173-74. 2 Following a
 4   denial of benefits, Plaintiff requested a hearing before an administrative law judge
 5   (“ALJ”) and, on January 18, 2019, ALJ Paul Isherwood determined that Plaintiff
 6   was not disabled. Tr. 10-22. Plaintiff sought review of the ALJ’s decision with the
 7   Appeals Council, however, review was denied on February 20, 2020. Tr. 1-6. This
 8   appeal followed.
 9                             II.    STANDARD OF REVIEW
10          The reviewing court shall affirm the Commissioner’s decision if the decision
11   is based on correct legal standards and the legal findings are supported by
12   substantial evidence in the record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc.
13   Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial evidence is “more
14   than a mere scintilla. It means such relevant evidence as a reasonable mind might
15   accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,
16   401 (1971) (citation and internal quotation marks omitted). In reviewing the
17   Commissioner’s alleged errors, this Court must weigh “both the evidence that
18   supports and detracts from the [Commissioner’s] conclusions.” Martinez v.
19   Heckler, 807 F.2d 771, 772 (9th Cir. 1986).
20          “‘When evidence reasonably supports either confirming or reversing the
21   ALJ’s decision, [the Court] may not substitute [its] judgment for that of the ALJ.’”
22   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Batson, 359 F.3d at
23   1196); see also Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (“If the
24   ALJ’s credibility finding is supported by substantial evidence in the record, [the
25   Court] may not engage in second-guessing.”) (citation omitted). A reviewing
26
27   2A certified copy of the Administrative Record was filed on September 17, 2020. Electronic
     Case Filing Number (“ECF No.”) 19. Citations will be made to the Administrative Record or
28   Transcript page number rather than the ECF page number.
                                                  2
Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 3 of 13 Page ID #:1288




 1   court, however, “cannot affirm the decision of an agency on a ground that the
 2   agency did not invoke in making its decision.” Stout v. Comm’r Soc. Sec. Admin.,
 3   454 F.3d 1050, 1054 (9th Cir. 2006) (citation omitted). Finally, a court may not
 4   reverse an ALJ’s decision if the error is harmless. Burch v. Barnhart, 400 F.3d 676,
 5   679 (9th Cir. 2005) (citation omitted). “[T]he burden of showing that an error is
 6   harmful normally falls upon the party attacking the agency’s determination.”
 7   Shinseki v. Sanders, 556 U.S. 396, 409 (2009).
 8                                    III.   DISCUSSION
 9           A.    Establishing Disability Under The Act
10           To establish whether a claimant is disabled under the Act, it must be shown
11   that:
12           (a) the claimant suffers from a medically determinable physical or
13           mental impairment that can be expected to result in death or that has
14           lasted or can be expected to last for a continuous period of not less than
15           twelve months; and
16           (b) the impairment renders the claimant incapable of performing the
17           work that the claimant previously performed and incapable of
18           performing any other substantial gainful employment that exists in the
19           national economy.
20   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C.
21   § 423(d)(2)(A)). “If a claimant meets both requirements, he or she is ‘disabled.’”
22   Id.
23           The ALJ employs a five-step sequential evaluation process to determine
24   whether a claimant is disabled within the meaning of the Act. Bowen v. Yuckert,
25   482 U.S. 137, 140 (1987); 20 C.F.R. § 404.1520(a). Each step is potentially
26   dispositive and “if a claimant is found to be ‘disabled’ or ‘not-disabled’ at any step
27   in the sequence, there is no need to consider subsequent steps.” Tackett, 180 F.3d
28   at 1098; 20 C.F.R. § 404.1520. The claimant carries the burden of proof at steps
                                                 3
Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 4 of 13 Page ID #:1289




 1   one through four, and the Commissioner carries the burden of proof at step five.
 2   Tackett, 180 F.3d at 1098.
 3         The five steps are:
 4               Step 1. Is the claimant presently working in a substantially gainful
 5         activity [(“SGA”)]? If so, then the claimant is “not disabled” within
 6         the meaning of the [] Act and is not entitled to [DIB]. If the claimant is
 7         not working in a [SGA], then the claimant’s case cannot be resolved at
 8         step one and the evaluation proceeds to step two. See 20 C.F.R.
 9         § 404.1520(b).
10               Step 2. Is the claimant’s impairment severe? If not, then the
11         claimant is “not disabled” and is not entitled to [DIB]. If the claimant’s
12         impairment is severe, then the claimant’s case cannot be resolved at
13         step two and the evaluation proceeds to step three. See 20 C.F.R.
14         § 404.1520(c).
15               Step 3. Does the impairment “meet or equal” one of a list of
16         specific impairments described in the regulations? If so, the claimant is
17         “disabled” and therefore entitled to [DIB].           If the claimant’s
18         impairment neither meets nor equals one of the impairments listed in
19         the regulations, then the claimant’s case cannot be resolved at step
20         three and the evaluation proceeds to step four.          See 20 C.F.R.
21         § 404.1520(d).
22               Step 4. Is the claimant able to do any work that he or she has
23         done in the past? If so, then the claimant is “not disabled” and is not
24         entitled to [DIB]. If the claimant cannot do any work he or she did in
25         the past, then the claimant’s case cannot be resolved at step four and
26         the evaluation proceeds to the fifth and final step. See 20 C.F.R.
27         § 404.1520(e).
28
                                               4
Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 5 of 13 Page ID #:1290




 1                Step 5. Is the claimant able to do any other work? If not, then
 2         the claimant is “disabled” and therefore entitled to [DIB]. See 20
 3         C.F.R. § 404.1520(f)(1). If the claimant is able to do other work, then
 4         the Commissioner must establish that there are a significant number of
 5         jobs in the national economy that claimant can do. There are two ways
 6         for the Commissioner to meet the burden of showing that there is other
 7         work in “significant numbers” in the national economy that claimant
 8         can do: (1) by the testimony of a vocational expert [(“VE”)], or (2) by
 9         reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404,
10         subpt. P, app. 2. If the Commissioner meets this burden, the claimant
11         is “not disabled” and therefore not entitled to [DIB]. See 20 C.F.R.
12         §§ 404.1520(f), 404.1562.     If the Commissioner cannot meet this
13         burden, then the claimant is “disabled” and therefore entitled to [DIB].
14         See id.
15   Id. at 1098-99.
16         B.     Summary Of ALJ’s Findings
17         The ALJ determined that “[Plaintiff] meets the insured status requirements
18   of the . . . Act through December 31, 2020.” Tr. 12. The ALJ then found at step
19   one, that “[Plaintiff] engaged in [SGA] during the following periods: September 1,
20   2014-December 31, 2015 (20 CFR 404.1520(b) and 404.1571 et seq.).” Id. The
21   ALJ found, “[h]owever, [that] there has been a continuous 12-month period(s)
22   during which [Plaintiff] did not engage in [SGA]. The remaining findings address
23   the period(s) Plaintiff did not engage in [SGA].” Tr. 13.
24         At step two, the ALJ found that “[Plaintiff] has the following severe
25   impairment: affective disorder (20 CFR 404.1520(c)).” Id. At step three, the ALJ
26   found that “[Plaintiff] does not have an impairment or combination of impairments
27   that meets or medically equals the severity of one of the listed impairments in 20
28
                                              5
Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 6 of 13 Page ID #:1291




 1   CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and
 2   404.1526).” Tr. 14.
 3         In preparation for step four, the ALJ found that Plaintiff has the residual
 4   functional capacity (“RFC”) to:
 5         perform a full range of work at all exertional levels but with the following
 6         nonexertional limitations: [Plaintiff] is able to perform simple, routine
 7         tasks. [Plaintiff] can use judgment limited to perform simple work
 8         related decisions.     [Plaintiff] is frequently able to interact with
 9         supervisors and coworkers but only occasional interaction with the
10         general public. [Plaintiff] is able to make simple work-related decisions.
11   Tr. 15. The ALJ then found, at step four, that “[Plaintiff] is unable to perform any
12   past relevant work (20 CFR 404.1565).” Tr. 21.
13         In preparation for step five, the ALJ noted that “[Plaintiff] was born on
14   October 11, 1961 and was 52 years old, which is defined as an individual closely
15   approaching advanced age, on the alleged disability onset date (20 CFR
16   404.1563).” Id. The ALJ observed that “[Plaintiff] has at least a high school
17   education and is able to communicate in English (20 CFR 404.1464).” Id. The
18   ALJ then added that “[t]ransferability of job skills is not material to the
19   determination of disability because using the Medical-Vocational Rules as a
20   framework supports a finding that [Plaintiff] is ‘not disabled,’ whether or not
21   [Plaintiff] has transferable job skills (See SSR 82-41 and 20 CFR Part 404, Subpart
22   P, Appendix 2).” Id.
23         At step five, the ALJ found that “[c]onsidering [Plaintiff’s] age, education,
24   work experience, and [RFC], there are jobs that exist in significant numbers in the
25   national economy that [Plaintiff] can perform (20 CFR 404.1569 and
26   404.1569[(]a)).” Id. Specifically, the ALJ found that Plaintiff could perform the
27   “medium, unskilled” occupations of “Cleaner II,” as defined in the Dictionary of
28   Occupational Titles (“DOT”) at DOT 919.687-014, “Night Cleaner, DOT 358-
                                                6
Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 7 of 13 Page ID #:1292




 1   687-010,” and Hospital Cleaner, DOT 323.687-010.” Tr. 22. The ALJ based his
 2   decision that Plaintiff could perform the aforementioned occupations “on the
 3   testimony of the [VE]” from the administrative hearing, after “determin[ing] that
 4   the [VE’s] testimony [wa]s consistent with the information contained in the
 5   [DOT].” Id.
 6         After finding that “[Plaintiff] is capable of making a successful adjustment to
 7   other work that exists in significant numbers in the national economy,” the ALJ
 8   concluded that “[a] finding of not disabled is . . . appropriate under the framework
 9   of section 204.00 in the Medical-Vocational Guidelines.” Id. (internal quotation
10   marks omitted). The ALJ, therefore, found that “[Plaintiff] has not been under a
11   disability, as defined in the . . . Act, from September 1, 2014, through [January 18,
12   2019], the date of th[e] decision (20 CFR 404.1520(g)).” Id.
13         C.     Issues Presented
14         In this appeal, Plaintiff raises two issues, whether the ALJ: (1) “properly
15   evaluated [Plaintiff’s] [chronic obstructive pulmonary disease (“COPD”)] and
16   breathing limitations”; and (2) erred by rejecting Plaintiff’s symptom statements.
17   ECF No. 24, Joint Stip. at 4.
18         D.     Court’s Consideration Of The First Issue
19                1.     Parties’ Arguments
20         Plaintiff argues that “the ALJ’s failure to acknowledge the complexity and
21   severity of [her] COPD warrants reversal” because “[t]he ALJ’s decision lacks the
22   support of substantial evidence and [is] a result of legal error.” Id. at 13. Plaintiff
23   points the Court to an extensive list of medical evidence relating to her COPD that
24   the ALJ did not consider or discuss when the ALJ found that Plaintiff had no severe
25   physical limitations at step two. Id. at 5-13. The Court discusses some of this
26   evidence below in its analysis.
27         Defendant responds that “[t]he ALJ properly considered the limited
28   evidence of COPD at step two of the decision.” Id. at 14. Defendant asserts that
                                                 7
Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 8 of 13 Page ID #:1293




 1   “the ALJ appropriately considered evidence regarding Plaintiff’s COPD, noting
 2   that she had been diagnosed with COPD and asthma, which the record described as
 3   mild and uncomplicated.” Id. (citations omitted). Defendant adds that “Plaintiff
 4   is unable to demonstrate that the limited evidence of her breathing conditions,
 5   which the ALJ indeed considered, caused the ALJ’s decision to be unsupported by
 6   substantial evidence or based on legal error.” Id. at 15. Finally, Defendant argues
 7   that “[s]ubstantial evidence supports the ALJ’s decision regarding Plaintiff’s
 8   COPD and asthma, it is free from legal error and the Court should affirm.” Id.
 9                 2.    ALJ’s Consideration Of Plaintiff’s COPD
10          At step two of the sequential evaluation process, the ALJ found, in pertinent
11   part, that Plaintiff’s asthma and COPD were “non-severe impairments.” Tr. 13.
12   With respect to Plaintiff’s COPD, the ALJ made no specific observations or
13   references to Plaintiff’s medical records when finding that Plaintiff’s COPD was a
14   non-severe impairment. See Tr. 10-22.
15          The ALJ, however, made some observations regarding another of Plaintiff’s
16   pulmonary limitations—Plaintiff’s asthma—that the Court includes here.
17   Specifically, with respect to Plaintiff’s pulmonary limitations, the ALJ noted, in
18   toto, that:
19          [Plaintiff] has been diagnosed with [COPD] and asthma. Her asthma
20          was described as mild and uncomplicated [citing Tr. 597]. At times,
21          [Plaintiff] reported to the emergency room for acute exacerbation of
22          asthma [citing Tr. 285]. She used an inhaler [citing Tr. 505]. Upon
23          examination, [Plaintiff] had no cough, dyspnea or hemoptysis [citing
24          Tr. 483, 489]. In addition, [Plaintiff] had normal breath sounds with no
25          rales, rhonchi, wheezes or rubs [citing Tr. 498, 592, 632]. She had
26          normal effort and breath sounds [citing Tr. 743]. Further, [Plaintiff]
27          was treated conservatively [citing Tr. 596]. Pulmonary function testing
28
                                               8
Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 9 of 13 Page ID #:1294




 1          only showed mild restriction [citing Tr. 761]. Moreover, in March 2018
 2          she had a normal spirometry [citing Tr. 986].
 3   Tr. 13.
 4                  3.     Step Two Legal Standard
 5          An “impairment or combination of impairments” is “severe” if it
 6   “significantly limits [a claimant’s] physical or mental ability to do basic work
 7   activities.” 20 C.F.R. § 416.920(c). 3 See also 20 C.F.R. §416.922(a) (“An
 8   impairment or combination of impairments is not severe if it does not significantly
 9   limit [a claimant’s] physical or mental ability to do basic work activities.”). “Basic
10   [physical] work activities” include: “[p]hysical functions such as walking, standing,
11   sitting, lifting, pushing, pulling, reaching, carrying, or handling;” and “[c]apacities
12   for seeing, hearing, and speaking[.]” 20 C.F.R. § 416.922(b).
13          “‘[T]he step-two inquiry is a de minimis screening device to dispose of
14   groundless claims’; at step two, an impairment ‘can be found not severe only if the
15   evidence establishes a slight abnormality that has no more than a minimal effect on
16   an individual’s ability to work.’” Venezia v. Berryhill, 765 Fed. App’x. 319, 320
17   (9th Cir. 2019) (unpublished mem.) (quoting Smolen v. Chater, 80 F.3d 1273, 1290
18   (9th Cir. 1996)).
19                  4.     RFC Determination Legal Standard
20          The RFC is the maximum a claimant can do despite her limitations. 20
21   C.F.R. § 404.1545. In determining the RFC, the ALJ must consider limitations
22   imposed by all of a claimant’s impairments, even those that are not severe, and
23   evaluate all of the relevant medical and other evidence, including the claimant’s
24   testimony. SSR 96-8p, available at 1996 WL 374184. The ALJ is responsible for
25   resolving conflicts in the medical testimony and translating the claimant’s
26   impairments into concrete functional limitations in the RFC. Stubbs-Danielson v.
27
     3The Court has also considered the parallel regulations set forth in 20 C.F.R. § 404.1520 et seq.,
28   when analyzing whether the ALJ erred at step two.
                                                     9
Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 10 of 13 Page ID #:1295




  1   Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008). Only limitations supported by
  2   substantial evidence must be incorporated into the RFC and, by extension, the
  3   dispositive hypothetical question posed to the Vocational Expert. Osenbrock v.
  4   Apfel, 240 F.3d 1157, 1163-65 (9th Cir. 2001).
  5                5.     ALJ’s Decision Is Not Supported By Substantial Evidence
  6         Here, the ALJ erred at step two by failing to consider any evidence of
  7   Plaintiff’s COPD when determining that Plaintiff had no severe physical
  8   impairments. See Holohan v. Massanari, 246 F.3d 1195, 1207-08 (9th Cir. 2001)
  9   (holding an ALJ cannot selectively rely on some entries in plaintiff’s records while
 10   ignoring others). Moreover, when the ALJ considered some evidence relating to
 11   another of Plaintiff’s pulmonary limitations, her asthma, he failed to consider or
 12   discuss other evidence suggesting that Plaintiff’s pulmonary limitations were
 13   greater than he found.
 14         For example, when finding that Plaintiff’s asthma was not a severe
 15   impairment at step two, the ALJ observed that “[a]t times, [Plaintiff] reported to
 16   the emergency room for acute exacerbation of asthma [citing Tr. 285].” Tr. 13. A
 17   review of the record cited by the ALJ at Tr. 285, however, reveals that in addition
 18   to receiving a diagnosis of acute exacerbation of asthma, Plaintiff was also
 19   diagnosed with acute exacerbation of COPD, acute respiratory failure, pulmonary
20    edema, and pneumonia, and that she was admitted to the ICU, sedated, placed on a
 21   ventilator, and an endotracheal tube was administered. Tr. 282-85, 286-89. The
 22   record further indicates that Plaintiff presented with “[p]atchy bilateral air space
 23   opacities,” and “pink tinged secretions[,]” that “EMS placed [Plaintiff] on CPAP
 24   in route to [the] hospital with minimal improvement[,]” that Plaintiff reportedly
 25   “had cough and cold symptoms for the last 3-4 weeks” before reporting to the
 26   emergency department, and that the day before going to the emergency
 27   department, Plaintiff “became increasingly short of breath and . . . had increased
 28   cough for the last two days with yellow phlegm.” Tr. 282-84, 286-88.
                                                10
Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 11 of 13 Page ID #:1296




  1         Critically, Plaintiff’s hospital records indicate that she was admitted for over
  2   one month, from May 2, 2015, through at least June 4, 2015 after Plaintiff
  3   “reported to the emergency room” as the ALJ observed. Tr. 20; see, e.g., Tr. 297-
  4   408. Moreover, a close inspection of the over-one-hundred-pages of medical
  5   records relating to Plaintiff’s more than one-month-long hospital admission reveals
  6   that Plaintiff had multiple serious complications that stemmed from her pulmonary
  7   issues.
  8         For example, fifteen days after being admitted to the hospital, on May 17,
  9   2015, Plaintiff “underwent a bronchoscopy and thick mucous plugs were
 10   removed[,]” she reportedly “had some erythema of the bronchial mucosa[,]” and
 11   she was “still intubated and sedated, and [she] failed a CPAP trial.” Tr. 290.
 12   Records from the following day, on May 18, 2015, indicate that Plaintiff had
 13   remained intubated since being admitted to the hospital sixteen days earlier, that
 14   “multiple trials of extubation had been carried out, but [were] unsuccessful[,]”
 15   that a “[t]racheostomy was requested” at that time, and that Plaintiff had
 16   “[v]entilator dependence” because of “respiratory failure.” Tr. 292. Plaintiff
 17   eventually developed bilateral pneumonia and sepsis, Tr. 293, and, on May 21,
 18   2015, Plaintiff received a tracheostomy, Tr. 295-96. On May 24, 2015, Plaintiff was
 19   noted to have “[r]espiratory failure now with tracheostomy” and her doctors noted
20    that her COPD was contributing to this failure. Tr. 374.
 21         Plaintiff’s medical records contain several examples along with discussions
 22   of her over-one-month-long hospitalization and include notations of:
 23         • respiratory failure, sepsis, “bilateral wheezes[,]” and “[l]ungs-crackles”;
 24         • “underlying [COPD] now with increasing bilateral pneumonia” and
 25             “acute respiratory failure due to pneumonia and [COPD] exacerbation”;
 26         • continued intubation, sedation, and placement on a ventilator;
 27         • “IV antibiotics” to treat her sepsis and tracheal infections; and
 28
                                               11
Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 12 of 13 Page ID #:1297




  1         • chest x-ray findings with “no improvement[,]” “probable worsening in
  2             bilateral acinar patter[,]” and “bilateral infiltrates.”
  3   See, e.g., Tr. 297-408.
  4         The ALJ, however, failed to consider or discuss any of this evidence and,
  5   instead, observed only one page in this record relating to Plaintiff’s lengthy hospital
  6   stay for the proposition that “[a]t times, [Plaintiff] reported to the emergency room
  7   for acute exacerbation of asthma [citing Tr. 285].” Tr. 13.
  8         Accordingly, because the ALJ failed to consider or discuss any of the
  9   evidence relating to Plaintiff’s COPD related impairments when finding that
 10   Plaintiff had no physical limitations whatsoever, the Court finds that the ALJ’s step
 11   two finding is not supported by substantial evidence in the record.
 12         Moreover, the ALJ’s failure to consider evidence of Plaintiff’s COPD
 13   undercuts the ALJ’s RFC finding because the relevant medical evidence the ALJ
 14   ignored suggests that Plaintiff had pulmonary limitations that would affect her
 15   ability to perform SGA. See SSR 96-8p. Consequently, the ALJ’s step five finding
 16   was also unsupported by substantial evidence in the record because the
 17   hypothetical questions posed to the VE at the hearing—the answers of which the
 18   ALJ based his step five finding on—were based on the ALJ’s unsupported RFC
 19   assessment. See Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001) (“An ALJ
20    must propound a hypothetical to a VE that is based on medical assumptions
 21   supported by substantial evidence in the record that reflects all the claimant’s
 22   limitations.”).
 23         The Court, however, cannot determine on the record before it whether
 24   Plaintiff is indeed disabled as a result of her COPD. As such, remand for further
 25   proceedings is appropriate here so that the ALJ may consider and discuss:
 26         • the extensive medical evidence relating to Plaintiff’s COPD and
 27             pulmonary limitations;
 28         • whether Plaintiff’s COPD is a severe impairment at step two;
                                                 12
Case 5:20-cv-00731-SHK Document 25 Filed 03/01/21 Page 13 of 13 Page ID #:1298




  1         • whether Plaintiff’s COPD warrants additional limitations in Plaintiff’s
  2            RFC assessment; and
  3         • whether Plaintiff can perform SGA at step five.
  4         Because the Court remands as to the aforementioned issue, it does not
  5   address Plaintiff’s remaining assignment of error.
  6                                 IV.    CONCLUSION
  7         Because the Commissioner’s decision is not supported by substantial
  8   evidence, IT IS HEREBY ORDERED that the Commissioner’s decision is
  9   REVERSED and this case is REMANDED for further administrative proceedings
 10   under sentence four of 42 U.S.C. § 405(g). See Garrison v. Colvin, 759 F.3d 995,
 11   1009 (9th Cir. 2014) (holding that under sentence four of 42 U.S.C. § 405(g),
 12   “[t]he court shall have power to enter . . . a judgment affirming, modifying, or
 13   reversing the decision of the Commissioner . . . , with or without remanding the
 14   cause for a rehearing.”) (citation and internal quotation marks omitted).
 15
 16         IT IS SO ORDERED.
 17
 18
      DATED: 03/01/2021                ________________________________
 19                                    HONORABLE SHASHI H. KEWALRAMANI
20                                     United States Magistrate Judge
 21
 22
 23
 24
 25
 26
 27
 28
                                               13
